Catón, J. The bill in this suit shows that the complainant purchased the premises in question, of which the defendant, his tenant, was in possession, without title, and that the complainant prevailed upon the tenant to yield up the possession to him. The defendant then brought forcible entry and detainer to regain the possession, and in that action obtained a judgment; and this bill prays that the defendant may be enjoined from prosecuting that action further, and obtaining the possession. Upon the case made by the bill, there can be no doubt that the defendant was entitled to recover in the action at law. The statute as construed by this court in several cases, expressly provides that he shall recover the possession in such a case, whether he be entitled to retain it or not. Although the complainant, by virtue of his legal title to the land, was entitled to the possession of it, as against the defendant who had no right there, except his bare possession, yet it is not consistent with the policy of the law, to allow the legal owner to right himself, and take possession of the land, either by open violence, or by. secret intrigue with those who took the possession from the defendant. According to Ballance v. Fortier, 3 Gilman, 291, by procuring the possession from the tenant of the defendant, he but stepped into the tenant’s shoes, and must hold the possession in the same capacity as did the tenant, to whose rights alone he succeeded. He could no more set up a paramount title for the purpose of retaining the possession thus acquired, than the tenant from whom he received the possession could have done. Such is acknowledged to be the law, the policy of which is very manifest. It is to prevent any party from tampering with a tenant, to whom the possession of land has been confided. ■ It is to prevent a tenant from betraying the rights and interests of the landlord from whom he obtained the possession. The law will compel the tenant to act in good faith towards his landlord. None of the principles of equity upon which the complainant relies, when properly understood, give countenance to the case made by this bill. The complainant has no right which is incapable of being asserted in a court of law. As the owner of the land, he had a right to acquire the possession in the mode provided by lawj and that right he could have asserted in that court, but he had no right to acquire that possession in an unlawful mode, either by violence or fraud. Suppose the complainant, instead of tampering with the tenant, and getting the possession from him peaceably, had entered with a strong hand and ejected the defendant violently ? Could it be pretended for a moment, that a court of equity would protect him in the possession thus violently obtained ? The complainant has no right there till he has restored to the defendant what he has illegally taken from him. When he has done that, he will be in a position to assert his rights in a court of law. The defendant has no unfair legal advantage of the plaintiff. It is the latter who has sought to obtain an unfair advantage of the former,—unfair, because illegal and directly against the policy of the law. Were we to sustain this bill, we should absorb the whole jurisdiction of the courts of law in ejectment cases. Nay more, we should say to every body, you may go on without trial, without process, without law, and by fraud or violence, thrust yourself into the possession of any land you think your own, which is in the possession of another, and if the courts of law attempt to disturb you in the enjoyment of the possession thus illegally acquired, we will investigate your title, and if we shall be of opinion that you would have recovered the possession at law, which you have taken in violation of law, we will protect you there in despite of the courts of law, and in defiance of the express provisions of the statute. The complainant has shown himself the first aggressor. He does not come here with clean hands, and is very clearly not entitled to relief. The decree of the circuit court must be affirmed. Decree affirmed.